Citation Nr: 1113766	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-33 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant has lived continuously with the Veteran until the date of his death so as to entitle her to VA death benefits.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1953 to June 1955, and he passed away in January 2008.  The appellant is seeking recognition as the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, concluding that continuous cohabitation could not be established regarding the marriage of the appellant and the Veteran.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1957.

2.  The Veteran passed away on January [redacted], 2008.  

3.  The weight of the evidence shows that the Veteran and the appellant were separated and living apart at the time of the Veteran's death, and that the separation was not due to misconduct on the part of the Veteran.  

4.  The appellant left the Veteran in such a fashion that the continuity of cohabitation was broken under VA regulation and case law.  



CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for purposes of VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Here, the duty to notify was satisfied by way of a letters sent to the appellant in February 2008 and June 2008 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  She was also asked to submit proof of the Veteran's death and statements from two other individuals with information regarding the circumstances of her separation from the Veteran.  

Duty to Assist

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appellant's appeal.  

Relevant Laws and Regulations

Death pension is available to the "surviving spouse" of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. § 3.23, 3.3.  

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The term "surviving spouse" means a person of the opposite sex (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  

In this regard, temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabitated with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still, the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Certainly, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the Federal Circuit held that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse; thus breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.  

The Court has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  


Facts and Analysis

The appellant contends that she is entitled to VA death benefits in this case as the surviving spouse of the Veteran.  However, as outlined below, the preponderance of the evidence of record in this case demonstrates that the appellant does not qualify as a surviving spouse.  As such, the claimed benefits are not warranted.  

The record contains a marriage certificate from Puerto Rico dated May 1957.  Therefore, the evidence demonstrates that the appellant was in fact married to the Veteran.  According to a statement prepared by the appellant in October 2008, she only lived with the Veteran for the first four years of their marriage.  At this point, the Veteran's mother became ill so he made the decision to go live with her.  The appellant also explained in a February 2008 statement that they continued to share as a couple during his separation, as evidenced by the birth of their three children in 1965, 1968, and 1972.  She also noted that the Veteran was an excellent father and good head of the family, even during the separation.  

Having considered the above assertions, the Board does not find them to be credible.  The Board is cognizant of the fact that a statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  However, in the present case, there is a significant amount of contradictory evidence calling into question the claims made by the appellant.  

Initially, the Board has considered statement prepared by the Veteran in November 1992.  According to the Veteran, he was married but was now separated.  The Veteran noted that he was separated from his wife since approximately 1977 when she left their house for another man.  He indicated that he did not know anything about the appellant anymore since they did not have any type of relationship and since she lived with another man.  The Veteran also indicated in a January 2003 statement of income and net worth that he had been separated from the appellant for approximately 25 years and that he was unaware of her current address.  Therefore, these statements made many years ago directly contradict the appellant's current assertions.  

Furthermore, upon filing her initial claim in January 2008, the appellant informed VA that she and the Veteran separated due to his negative attitude concerning marriage.  She indicated that he just did not want a divorce.  This statement is substantially different from the appellant's later assertions, in which she claimed that he left to take care of his sick mother and that they continued to share as spouses after he left.  Therefore, the appellant's own statements call into question the credibility of her assertions.  

The appellant also submitted two statements from individuals claiming to know of the appellant's relationship to the Veteran.  However, these statements do not add credibility to the appellant's assertions.  According to both of these statements, the appellant and the Veteran lived together for 15 years until 1972 when he left to take care of his sick mother.  However, the appellant asserted in October 2008 that they only lived together for four years.  Therefore, the appellant's assertion is not only contradicted by statements made by the Veteran prior to his death, but also by both statements submitted in support of her claim.  Due to the numerous inconsistencies and changing stories, the Board does not find the appellant's statements regarding why she and the Veteran separated to be credible.  

Finally, the Board has considered the statements provided by the appellant suggesting that she and the Veteran maintained a close relationship during the separation and that he was a good father and husband.  However, these statements are also not credible.  In November 1992 and January 2003, the Veteran indicated that he was not even aware of the appellant's current address.  The Veteran also stated in March 1993 that he knew nothing about his daughter who was born in June 1972.  Therefore, the evidence of record does not support the appellant's assertion that she and the Veteran continued to behave as though they were married following the separation.  

In conclusion, while the appellant certainly was married to the Veteran, the preponderance of the evidence demonstrates that they did not continuously cohabitate from the date of marriage to the date of the Veteran's death.  Also, the evidence of record does not indicate that the separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse. 38 C.F.R. § 3.53(a).  According to statements made by the Veteran in 1992, it was the appellant that abandoned the marriage to live with another man.  Finally, the evidence of record does not suggest that the separation was by mutual consent, but rather due to misconduct of the surviving spouse.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to VA death benefits as the surviving spouse of the Veteran must be denied.


ORDER

Entitlement to death pension benefits is denied, as the appellant did not cohabitate with the Veteran from the date of marriage until his death, at no apparent fault of the Veteran.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals1

Department of Veterans Affairs


